NOT FOR PUBLICATION                          FILED
                       UNITED STATES COURT OF APPEALS                        JUN 1 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 JING HUA JIN,                                      No.   14-71954

               Petitioner,                          Agency No. A099-900-891

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

               Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                               Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

         Jing Hua Jin, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing her appeal from an immigration judge’s

decision denying her application for asylum and withholding of removal. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We dismiss in part and deny in part the petition for

review.

      We lack jurisdiction to review the agency’s determination that Jin did not

demonstrate she timely filed her asylum application or that she qualified for an

exception to the filing deadline. See 8 U.S.C. § 1158 (a)(3); see also Ramadan v.

Gonzales, 479 F.3d 646, 649-54 (9th Cir. 2007) (explaining court has jurisdiction

to review time-bar finding only when the underlying facts are undisputed). Thus,

we dismiss the petition as to Jin’s asylum claim.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies in Jin’s testimony and between her testimony and

declaration regarding the timing of her second abortion, and inconsistencies

between Jin’s testimony and declaration regarding her parents’ arrest. See

Shrestha, 590 F.3d at 1048 (adverse credibility finding reasonable under the

totality of the circumstances). In the absence of credible testimony, Jin’s

withholding of removal claim fails.

      PETITION FOR REVIEW DISMISSED in part, DENIED in part.

                                          2                                    14-71954